DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on April 16, 2021, along with Amended Claims and Remarks.  This action is made non-final.
2.	Claims 1, 3-8, 10-15, and 17-23 are pending in the case; Claims 1, 8, and 15 are independent claims; Claims 21-23 are new claims; Claims 2, 9, and 16 are canceled.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021, has been entered.


Response to Arguments
4.	Applicant’s arguments, see Remarks filed on April 16, 2021 (pgs. 11-14), with respect to the rejections of claims under 35 U.S.C. § 103 in view of Grosz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Edmunds et al., Google Slides video, and Sandone et al., as further discussed below.

Claim Objections
5.	Claims 1, 7, 11, 13, and 20, are objected to because of the following informalities:  
* Claim 1, as amended, recites “wherein the grid spacing comprises a number of pixels between reach row in the rows and each column in the columns” but it appears that “reach” should recite “each” instead.  
* Claims 7, 11, 13, and 20 recite “a section” but there does not appear to be a proper antecedent basis for the “section” since independent claims already introduce a “section” thus it is not clear if the same section (i.e., the grouping section – see § 112(a) rejection, below) is being referenced in these claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 
	Independent Claim 1 (and similarly, independent Claims 8 and 15), as amended, recites “wherein the resizing operation applies to a section comprising the displayed object and a second displayed object, and wherein the resizing applies to both the displayed object and the second displayed object simultaneously while leaving a third displayed object unchanged; associate a comment with the section based on a locational input that specifies the section” but the instant Specification does not appear to support the above-emphasized limitation as recited in the claim, because Claim 1 appears to require that the comment is based on a section that corresponds to a grouping of objects (see Specification, Figs. 5 and 6) but the instant Specification does not describe or mention the comment corresponding to such section/grouping of objects (see Specification, ¶¶ 0052, 0054, stating that a comment can be associated with the entire slide or with a particular section, but such “section” does not appear to correspond to the grouping/section illustrated in Figs. 5 and 6 and as required by Claim 1 as amended).  Even assuming that the “section” mentioned in Paras. 0052 and 0054 includes the grouping section illustrated in Figs. 5 and 6, it would not be apparent to a skilled artisan how to implement associating of the comment to such grouping section and/or if the grouping section would become a new object on the slide (Specification appears to support that different manipulations of an object would be reflected in the positioning and/or visibility of the comment, but there is no mention that the inventor intended the same features to apply to comments associated with a grouping section, and if so, how). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
7.	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz et al. (hereinafter Grosz), US 2014/0096012 A1, published on April 3, 2014, in view of Edmunds et al. (hereinafter Edmunds), US 2019/0354247 A1, published on November 21, 2019 (filed on May 15, 2018), in view of Tyler Osborne, “How to group and ungroup objects in Google Slides” video (hereinafter Google Slides, posted on YouTube on September 30, 2017, available at https://youtu.be/jCVSUfm9QLg , and further in view of Sandone et al. (hereinafter Sandone), US 2011/0035692 A1, published on February 10, 2011.
With respect to independent Claim 1, Grosz teaches a computer-implemented method, comprising: 
 displaying, by one or more processors, a slide in a presentation in a cloud collaboration platform that allows a first user and a second user to simultaneously edit the slide, wherein the slide includes at least a displayed object and a displayed grid comprising rows, columns, and a grid spacing (see Figs. 21, 48, ¶¶ 0222, 0476-78, showing a slide which includes a displayed object and a displayed grid; see also ¶¶ 0107-09, 0112, showing real-time collaboration between the users).
…
receiving, by the one or more processors, from the first user a first input indicating a selection of the displayed object, a second input indicating a movement of the displayed object, and a third input indicating a resizing operation (see Fig. 14, ¶¶ 0182-84, showing selection, movement, and resizing inputs of an image object; see also ¶¶ 0159, 0175, discussing selection, movement, and resizing of a text object; see also ¶ 0450, discussing gestures for interacting with a displayed object).
interpreting, by the one or more processors, the movement of the displayed object and the resizing operation based on the rows and the columns in the displayed grid (see ¶¶ 0476-94, describing how interactions with the displayed object, such as moving or resizing, are processed with respect to the grid and snapping positions/lines).
wherein the displayed object attaches to a particular row in the rows and a particular column in the columns, wherein the particular row and the particular column are determined based on a proximity between the displayed object and the particular row and the particular column (see generally, ¶¶ 0476-94, discussing grid snapping feature).
…
rendering, by the one or more processors, the slide in the presentation for the second user based on an interpreted movement of the displayed object and the resizing operation … (see ¶¶ 0107-09, showing real-time collaboration allowing the second user to view changes made by the first user as they are made).

While Grosz states that it is directed towards photo based projects and products (see ¶ 0003), a skilled artisan would understand that a page in a photobook as illustrated in Grosz reads on a “slide in a presentation in a cloud collaboration platform” as recited herein because Grosz suggests real-time collaboration and that any computing described therein, such as resizing, alteration, etc., can be handled in cloud 103 (see Fig. 1, ¶¶ 0090, 0476-78).  Finally, Grosz also suggests that the photobook can be viewed as an automated presentation (see Fig. 19, ¶ 0204). 

Grosz does not appear to explicitly recite “wherein the grid spacing comprises a number of pixels between [each] row in the rows and each column in the columns” and “adjusting, by the one or more processors, the number of pixels based on a grid size change input from the first user and simultaneously modifying a zoom level to accommodate the grid resizing” although a skilled artisan would understand that the canvas in Grosz can be adjusted in order to accommodate a zooming operation – zooming in would result in the increase in the spacing between the gridlines (see Grosz, ¶ 0141).  It is noted that “grid size change input” is mentioned in Paras. 0038, 0049, and 0059 of the instant Specification, but it appears that the grid size change input corresponds to the zooming operation – that is, increasing the spacing corresponds to zooming in operation (as illustrated in Fig. 3B of the instant Specification) which appears to read on the above-cited portion of Grosz where canvas is adjusted in response to the zooming operation; there is no requirement that the “grid size change input” in an explicit size input specifying the number of pixels between the grid lines.  


Grosz does not appear to explicitly disclose “wherein the resizing operation is applied to a section comprising the displayed object and a second displayed object, and wherein the resizing operation applies to both the displayed object and the second displayed object simultaneously while leaving a third displayed object unchanged” but a skilled artisan would understand that grouping of objects, and corresponding operations, in a slide presentation interface, was a well-known features at the time the instant Application was filed and that the project/slide editor described in Grosz could have 

With respect to “associating, by the one or more processors, a comment with the section based on a locational input that specifies the section,” Grosz in view of Google Slides does not appear to explicitly discuss associating comments with a group of objects (but see § 112(a) rejection, above).  Grosz suggests comments associated with a particular page or a specific layer (see Grosz, ¶¶ 0205, 0211, 0387), but a skilled artisan would understand that a comment can be associated with a particular section as suggested by the teachings of Sandone.
Sandone is directed towards a digital content creation application allowing the user to create a multimedia visual displays and to interact with them (see Sandone, Abstract).  Sandone teaches placing object(s) on a digital canvas and further teaches grouping such objects and adding comments that are attached to the objects (see Sandone, ¶ 0040).  Accordingly, Sandone teaches that a comment is associated with an object, which in turn can be grouped with other objects, where such comment corresponds to the positioning of the object (i.e., the comment appears when the mouse 


With respect to dependent Claim 3, Grosz in view of Sandone teaches the method of Claim 1, as discussed above, and further teaches displaying … to further include a layer; receiving … a comment from the first user and a locational input, wherein the locational input specifies the layer; Atty. Dkt. No. 3462.1920002- 19 – associating by the one or more processors, the comment with the layer based on the locational input; and rendering, by the one or more processors the comment in association with the layer for the second user (see Grosz, ¶ 0211, discussing comments between the collaborators; see also ¶ 0205 showing leaving a comment on a particular page; see also ¶ 0387, discussing layering of objects; see also Sandone, ¶ 0040 and discussion of Claim 1, above).

With respect to dependent Claim 4, Grosz in view of Sandone teaches the method of Claim 1, as discussed above, and further teaches displaying … the slide to further include a section; receiving … a comment from the first user and a locational input, wherein the locational input specifies the section; associating, by the one or more processors, the comment with the section based on the locational input; and rendering, by the one or more processors, the comment in association with the section for the second user (see Grosz, ¶¶ 0205, 0211, Sandone, ¶ 0040, and discussion of Claim 3, above).

With respect to dependent Claim 5, Grosz in view of Sandone teaches the method of Claim 1, as discussed above, and further teaches receiving, by the one or more processors, a comment from the first user and a locational input, wherein the locational input specifies a specific row and a specific column on the slide; associating, by the one or more processors, the comment with the specific row and the specific column based on the locational input; and rendering, by the one or more processors, the comment in association with the specific row and the specific column for the second user (see discussion of Claim 3, above – a skilled artisan would understand that a comment can be anchored to a particular object or a particular location of the slide to ensure that the comment is viewed at the intended location regardless of the second user’s display size or resolution).

With respect to dependent Claim 6, Grosz teaches the method of Claim 1, as discussed above, and further teaches determining, by the one or more processors, that the resizing operation resizes the section; interpreting, by the one or more processors, the resizing operation based on the rows and the columns in the displayed grid, wherein the section attaches to a particular row in the rows and a particular column in the columns; and rendering, by the one or more processors, the section based on the resizing operation for the second user (see discussion of Claim 1, above, and § 112(a) rejection, above).

With respect to dependent Claim 7, Grosz teaches the method of Claim 1, as discussed above, and further teaches determining, by the one or more processors, a user type of the second user; determining, by the one or more processors, an access setting of a comment; and rendering, by the one or more processors, the comment in association with a section for the second user if the user type is sufficient to view the comment (see ¶¶ 0081, 0090, 0211, discussing user authorizations and showing that a collaborator (an authorized user) may view and interact with the first user’s comment).

With respect to dependent Claim 21, Grosz in view of Google Slides video teaches the method of Claim 1, as discussed above, and further teaches determining … a fourth input indicating an addition of the third displayed object to the section; redisplaying … the section to include the third displayed object (see Google Slides, 0:56 – 1:20).

With respect to Claims 8, 10-15, 17-20, 22, and 23, these claims are directed to a system and a non-transitory computer-readable device comprising steps and/or features recited in Claims 1, 3-7, and 21, respectively, and are thus rejected along the same rationale as those claims above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179